DETAILED ACTION
	For this Office action, Claims 1-7 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 30 December 2021, with respect to the grounds of rejection of Claims 2-3 and 5-7 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection in the previous office action; therefore, upon further consideration, said grounds of rejection have been withdrawn.  For more details on why said grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 30 December 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Alex R. Sluzas on 02 February 2022.

The abstract shall now read as:
A method and apparatus is provided for treating water with already-slaked lime to arrive at a lime slurry that is in a solution or suspension, and delivering the thus treated water to a separating device which separates grit particles therefrom, to recover a high quality lime/water solution or suspension.  An automated system controls the addition of lime and water to a lime mixing vessel.  An acid wash system is provided which comprises an automated method and apparatus for removing scale buildup, for delivering an acid wash solution to the lime mixing vessel, the lime slurry holding tank and/or the delivery system, or any of them, thereby dissolving the scale buildup.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 1 recites delivering lime slurry from a lime mixing to a slurry holding tank and delivering the lime slurry from the slurry holding tank to a separation device for separating grit particles from the lime slurry.  The sequence of these process steps, in addition to the other recited features, is not taught or suggested in the prior art; therefore, the claims are considered allowable at this time.  For more detail on why the claims are allowable, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        02/03/2022